Citation Nr: 0842109	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, including due to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona that denied the benefit sought on appeal.  
The veteran, who had active service from July 1956 to July 
1959, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

Chronic obstructive pulmonary disease was not manifested 
during service or for many years thereafter and is not shown 
to be causally or etiologically related to service, including 
any asbestos the veteran may have been exposed to during 
service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, including due to 
asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2005 and April 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The issue before the Board involves a claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), including secondary to asbestos exposure.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols within these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos- 
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The veteran is competent to offer statements regarding his 
exposure to asbestos.  Nolen v. West, 12 Vet. App. 347, 351 
(1999); See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) 
(The veteran is competent to testify as to the facts of his 
asbestos exposure).  However, the essential question in this 
case is whether the veteran has a respiratory disability 
related to service-related asbestos exposure.  This issue is 
a medical question which must be addressed by medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The veteran served as a fire control technician while in the 
Navy and has a high probability of exposure to asbestos.  The 
veteran also smoked on average thirty packs of cigarettes per 
year for thirty years, quitting around 1985.  

Service medical records show no complaints, treatments, or 
diagnoses for COPD.  The medical records present no 
respiratory problems whatsoever.  The examiner specifically 
marked the lungs and chest as normal on the July 1959 service 
exit examination.   

Post service medical records first show the veteran diagnosed 
with COPD in January 2000.  The records continue with 
treatment from that point on, however none of the medical 
records provide a link between the veteran's COPD and his 
exposure to asbestos. 

The veteran was provided a VA examination in December 2005 to 
determine the nature, extent and etiology of any respiratory 
disability.  The claims file was reviewed by the examiner.  
The file showed no mention of any history of pulmonary 
asbestosis, treatment or diagnosis of such, or x-ray findings 
consistent with such.  X-ray studies and pulmonary function 
tests were conducted.  After review of the claims file and 
physical examination of the veteran, the veteran was 
diagnosed with COPD with bullous disease.  The examiner 
opined that the etiology of the COPD was tobacco.  The 
examiner stated that the veteran's COPD with bullous 
emphysema is less likely as not (less than 50/50 probability) 
caused by or a result of the veteran's asbestos exposure from 
naval ships.  The examiner explained that the veteran's onset 
of symptoms immediately after service does not correlate with 
asbestos exposure, which takes approximately twenty years to 
present.  In addition, the examiner stated that bullous 
emphysema is not a common presentation for asbestosis.  A 
history of chronic asthma and the years of smoking are often 
associated with bullous emphysematous disease. 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim since the only 
medical opinion of record regarding the etiology of the 
veteran's COPD is not favorable.  Given the medical evidence 
against the claim, for the Board to conclude that the 
veteran's COPD had its origin during service or is related to 
asbestos exposure during service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
COPD and service by way of correspondence from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current COPD is related to 
service and asbestos he was exposed to during service, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for COPD, including due to asbestos exposure, is 
not established.  


ORDER

Service connection for COPD, including due to asbestos 
exposure, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


